Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 10-20 remain in the application as withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In regards to claim 1, the material having the ductility to satisfy the bending angle is not disclosed, so one skilled in the art would be unable to make the fastener which has a “bending angle under complete three repeated cycles without rupture of between about 10.0° and 22°”.  Applicant argues, in addition to the diameter, the material of the fastener is critical to the bending angle but the disclosure does not disclose what material that is.  On page 8, paragraph beginning line 9 provides some indication that the material is preferably tampered steel but, that lacks the specificity for one skilled in the art determine the material. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, the “configured for” makes it unclear if applicant in intending to claim only the fastener or the fastener in combination with the masonry.  A fastener “configured for” use in masonry would also be able to be used in other material so it is unclear if applicant intends to limit its use to the masonry.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Godsted (US 4,439,077) in view of the article “Low cycle ductile performance of screws used in timber structures” by Metteo Izzi and Andrea Polastri.  Godsted discloses a masonry fastener comprising a shank (18) with a tip (13) and a head (14) at an opposite distal end; since the claims do not structurally differentiate the first and second portions, the first portion is read as having a helical screw portion with a first diameter extending from the tip to any middle portion along the shank and a second portion is read as having a helical screw with a second diameter extending from that middle portion to the head; the first and second diameters are the same.  Godsted discloses the screw to have a 5/16” nominal diameter (bottom of column 3) which equates to about 8mm but, is silent on the material to reach a bending angle under complete three repeated cycles without rupture of between about 10.0° and 22°.  The article by Izzi discloses a 10B21 steel would have a bending angle under complete three repeated cycles without rupture of between of about 10.5° (sections 3 and 4) for a diameter of 8mm.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to make the masonry fastener of Godsted out of a 10B21 steel in order for it to have a ductility to satisfy the new seismic provisions as discussed in Izzi.
The masonry being a clay brick or stone with a compression strength of less than 35MPa is recitation of intended use since the claims are directed to the fastener and which the screw of which Godsted would be capable of.  See MPEP 2114.


Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Godsted as applied to claims 1 and 2 above, and further in view of Yu (US 2013/0058735).  Yu discloses a masonry screw having a spacing between the threads (which is equivalent to the “pitch” since there is only one thread) of 5-20 mm (p.[0023]) which is inclusive of the claimed range.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the thread portions of Godsted with a thread spacing of 8 mm as included in the range disclosed in Godsted because both are from the same field of endeavor where the modification would yield predictable results.
In regards to 9, Godsted does discloses the screw to be between about 160 mm and about 340 mm in length.  At the time the invention was made it would have been obvious matter of design choice to make the fastener of Godsted to within the claimed range depending on the design requirements where the fastener is being used.  See MPEP 2144.04, IV, A.  Indeed, it is well known to make fasteners in different length for different uses.


Response to Remarks
Applicant argues that Godsted does not disclose the bending angle under complete three repeated cycles without rupture of between about 10.0° and 22° because the ductility is not only the result of the diameter but, also the material.  In response, the examiner agrees that the material would affect the ductility but, the disclosure does not specify a material and only relates it to a formula where the only variable is the diameter.  But, in any event, a new rejection has been set forth which suggest the same material as disclose in the Izzi article for yielding the same results.

Applicant argues the Godsted does not teach “the first portion having a helical screw portion
with a thread of a first diameter along a predetermined longitudinal length thereof, the helical screw portion of the first portion commencing at a tip and extending partially towards the head; and the second portion having a helical screw portion with a thread of a second diameter along a predetermined longitudinal length thereof, the helical screw portion of the second portion commencing at the first portion and ending at the head”.  However, the applicant does not explain why the limitation is not taught in Godsted so the examiner maintains that Godsted teaches the limitations for the reasons as explained in the above rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677